No. 04-01-00776-CR
Sebastian HUERTA,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-5464W
Honorable Raymond Angelini, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 	Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	February 20, 2002
DISMISSED FOR LACK OF JURISDICTION
	Sebastian Huerta pled nolo contendere to aggravated robbery and was sentenced in
accordance with the terms of his plea bargain agreement. Huerta filed a general notice of appeal from
the trial court's judgment.
	To invoke the court's jurisdiction over this appeal, Rule 25.2(b)(3) of the Texas Rules of
Appellate Procedure requires that the notice of appeal state the appeal is from a jurisdictional defect,
the substance of the appeal was raised by written motion and ruled on before trial, or the trial court
granted permission to appeal. Tex. R. App. P. 25.2(b)(3); Young v. State, 8 S.W.3d 656, 666-67 (Tex.
Crim. App. 2000); see State v. Riewe, 13 S.W.3d 408 (Tex. Crim. App. 2000). Appellant's general
notice of appeal did not meet any of these conditions.
	Because Huerta's general notice of appeal did not comply with Rule 25.2(b)(3), this court
does not have jurisdiction over the appeal. See White v. State No. 123-01, 2001 WL 1539153 (Tex.
Crim. App. Dec. 5, 2001); Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001). We therefore
dismiss the appeal for lack of jurisdiction.
							PER CURIAM
Do not publish